DETAILED ACTION

This Office Action is in response to the communication filed 08/03/2022.
Status of the claims:
Claims 1-43 were previously presented and Examined.
Claims 11, 32, and 43 are cancelled.
Claim 44 is new.
Claims 1-10, 12-31, 33-42, 44 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed 08/03/2022.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 08/03/2022 has been entered.

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 08/03/2022. By this amendment, claims 1, 12, 22, and 33  are amended, new claim 44 is submitted and Claims 11, 32, 43 are cancelled. The amendment, specifically to Independent claims 1, and 22 are related to patentability issues and not just to clarify subject matter already present.  

Response to Claim Rejections under 35 USC § 103
The Applicant Arguments/Remarks made in an Amendment, filed 08/03/2022 with respect to the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Wilson et al.  (US2019/0268053) and  Xi et al. (US20200288479) have been fully considered. It is noted, however, that the claims have been amended to include new feature/s which is/are not in previously rejected claims. Further, the amendment, specifically to independent claims 1 and 22 is related to patentability issue and is the result of prior art reference/s, thus narrow scope of the claims. Hence, the Applicant’s arguments/remarks have been thoroughly reviewed but considered moot in view of the amendment to the claims. Moreover, an updated search and/or additional consideration, in view of the new feature/s of said currently amended clams performed by the examiner concluded, prior art fail to disclose the invention as a whole more specifically subject matters of the amended independent claims 1, 22 and new claim 44 and further limited in their dependent claims. In view of said amendment to the claims which are made to patentably distinguish over the prior art, the rejection of all the pending claims under 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn.


Allowable Subject Matter
Pending claims 1-10, 12-31, 33-42, 44 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically, to the independent claims 1, 22 and 44 made for facilitating expeditious prosecution of the application and used to overcome the prior art cited in the rejection of previously presented claims under 35 USC §103, the claimed subject matter in currently pending claims 1-10, 12-31, 33-42, 44 is patentably distinguishable from the prior art; therefore is allowable. Furthermore, an updated search and/or additional consideration of said currently amended clams performed by the examiner concluded, prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims 1, 22, 44 and further limited in their dependent claims.  

Regarding Claim 1 
(Currently Amended)  A method for wireless communications at a first wireless device, comprising: receiving, from a second wireless device, one or more signals on each beam of a plurality of first layer beams; measuring, as part of a beam selection procedure for communicating with the second wireless device, a first beam selection parameter for the one or more signals, the first beam selection parameter measured for each beam of the plurality of first layer beams; selecting a first beam of the plurality of the first layer beams based at least in part on the measuring; measuring a second beam selection parameter for each beam of a plurality of second layer beams associated with the first beam based at least in part on selecting the first beam; selecting a second beam of the plurality of first layer beams based at least in part on measuring the first beam selection parameter and measuring the second beam selection parameters measuring a third beam selection parameter for each beam of a plurality of second layer beams associated with the second beam based at least in part on selecting the second beam; and selecting a beam of the plurality of the second layer beams associated with the second beam based at least in part on measuring the first beam selection parameter and measuring the third beam selection parameter.

Regarding Claim 22
 (Currently Amended) An apparatus for wireless communications at a first wireless device, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a second wireless device, one or more signals on each beam of a plurality of first layer beams; measure, as part of a beam selection procedure for communicating with the second wireless device, a first beam selection parameter for the one or more signals, the first beam selection parameter measured for each beam of the plurality of first layer beams; select a first beam of the plurality of the first layer beams based at least in part on the measuring; measure a second beam selection parameter for each beam of a plurality of second layer beams associated with the first beam based at least in part on selecting the first beam; select a second beam of the plurality of first layer beams based at least in part on measuring the first beam selection parameter and measuring the second beam selection parameter; measure a third beam selection parameter for each beam of a plurality of second layer beams associated with the second beam based at least in part on selecting the second beam; and select a beam of the plurality of the second layer beams associated with the second beam based at least in part on measuring the first beam selection parameter and measuring the third beam selection parameter.

Regarding Claim 44 
(Currently Amended) A method for wireless communications at a first wireless device, comprising: receiving, from a second wireless device, one or more signals on each beam of a plurality of first layer beams; measuring, as part of a beam selection procedure for communicating with the second wireless device, a first beam selection parameter for the one or more signals, the first beam selection parameter measured for each beam of the plurality of first layer beams; selecting a first beam of the plurality of the first layer beams based at least in part on the measuring; measuring a second beam selection parameter for each beam of a plurality of second layer beams associated with the first beam based at least in part on selecting the first beam; and selecting a second beam of the plurality of first layer beams as part of a backtrack procedure, a dithering procedure, or both based at least in part on measuring the first beam selection parameter and measuring the second beam selection parameter.

Regarding Claims 2-10, 12-21, 23-31, 33-42
Claims  2-10, 12-21, 23-31, 33-42 are dependent claims having claim 21 as base claim and therefore incorporate its respective feature. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are Wilson et al.  (US2019/0268053) and  Xi et al. (US20200288479)	
Regarding the subject matter of previously presented & rejected claims, Wilson discloses a method for wireless communications at a first wireless device (e.g. Wilson, Figs. 1-2, 5-8, 18), comprising: receiving, from a second wireless device, one or more signals on each beam of a plurality of first layer beams (e.g. Wilson, Fig. 5, Paras [0005], [0091], [0113]: receives, from a second wireless device, one or more reference signals transmitted on each beam of a plurality of downlink transmission beams); measuring, as part of a beam selection procedure for communicating with the second wireless device, a first beam selection parameter for the one or more signals, the first beam selection parameter measured for each beam of the plurality of first layer beams (e.g. Wilson, Paras [0005], [0021], [0114], [0214] and Figs. 5, 18: measures a first parameter for each set of reference signals for selection of beams of plurality of the layer beams, wherein the measuring of the one or more parameters may be performed as part of a beam selection procedure, a beam refinement procedure, or any combinations); selecting a first beam of the plurality of the first layer beams based at least in part on the measuring (e.g. Wilson, Fig. 2. Paras [0090]-[0091]: as part of a beam selection procedure, the first wireless device may receive and determine set of beams including first and second beams as illustrated, from which the first wireless device may select for performing a beam selection procedure based on the measurement for each set of reference signals); measuring a second beam selection parameter for each beam of a plurality of second layer beams associated with the first beam based at least in part on selecting the first beam (e.g. Wilson, Figs. 5-6, 18, Paras [0216]-[0219]: measures a second parameter for each beam of a plurality of second layer beams associated with the first beam based on selection of first beam); and selecting a second beam of the plurality of first layer beams based at least in part on measuring the first beam selection parameter and measuring the second beam selection parameter (e.g. Wilson, Figs. 5-6, 18, Paras [0219]-[0220]: determines (selects) second beam of the plurality of first layer beams based at least in part on measuring the first beam selection parameter and measuring the second beam selection parameter); and  determining the plurality of the first layer beams for performing the beam selection procedure, wherein the measuring the first beam selection parameter is based at least in part on determining the plurality of the first layer beams for performing the beam selection procedure (e.g. Wilson, Paras [0005], [0021], [0114], [0214] and Figs. 5, 18: measuring first parameter for each set of reference signals for selection of beams of plurality of the layer beams, wherein the measuring of the one or more parameters may be performed as part of a beam selection procedure, a beam refinement procedure, or any combinations; and (e.g. Wilson, Fig. 2. Paras [0090]-[0091]: as part of a beam selection procedure, the first wireless device may receive and determine set of beams including first and second beams from which the first wireless device may select for performing a beam selection procedure based on the measurement for each set of reference signals).  
Xi’s invention related to beam management in a wireless network, teaches or fairly suggests monitoring a plurality of configured control resource sets to receive a downlink control information on a physical downlink control channel, wherein the downlink control information includes scheduling information for a data transmission on a physical downlink shared channel; determining, by the WTRU, a default beam of a reference configured control resource sets from among the configured control resource sets, wherein the reference configured control resource sets is determined based on at least one of a slot, a slot number, configured control resource sets monitored in the slot, and configured control resource sets time location with respect to the PDSCH. Xi teaches, further, determining a battery charge level of the first wireless device, wherein selecting the first beam of the plurality of the first layer beams, the second beam of the plurality of the first layer beams, or both is based at least in part on the battery charge level of the first wireless device (e.g. Xi, Abstract, paras [0202], [0205]).
However, none of references teaches all the limitation and the detailed connection recited in currently amended independent claims 1, 22, 44 and further limited by their dependents, as described above. In addition, a further updated search and/or consideration of the clams amendment, performed by the examiner concluded that all of the rejections in the most recent Office action are overcome and prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portion, as recited in the claims and as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632